Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 29, 31, 32, 34-41 and 44-48 are pending in the acknowledged Amendment filed 07/30/2021.  
The examiner contacted Attorney Geoffrey Dellenbaugh on 09/07/2021 to discuss the fate of withdrawn claims 36-41 and 44-48.  During the discussions, the examiner suggested cancelling withdrawn claims due to a scope different from allowable product claim 29. The relevant Interview Summary is attached herewith. 

Withdrawn rejections:
Applicant's amendments/arguments filed 07/30/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Geoffrey Dellenbaugh on 09/09/2021.

Please cancel claims 36-41 and 44-48. 

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, Nayak (US5989535) does not teach or suggest nanosized 50-500nm particles of carbomer that is crosslinked polyacrylic acid. Although Example 10 of Nayak teaches Carbopol, and zinc acetate to form particles below 5 microns, Nayak fails to specifically select the instant nanosized range. Further, the previously filed Declaration of 10/27/2020 showed the method of Nayak using rotor-stator homogenizer cannot produce nanoparticles having the claimed range. That is, the rotor-stator homogenization in Nayak is not capable of producing particles smaller than 1 micron, and on the other hand, the claimed salting out/phase reversal process microemulsion technique produces nanoparticles without use of organic solvent. Thus, the claimed product-by-process limitation is significant. In this context, please see case law stating that product-by-process claims are proper when the applicant has stated he is unable to define his product other than the process employed to produce it and the examiner has suggested no other way of claiming it. In re McKee (CCPA 1938) 95 F.2d 264, 37 USPQ 211; Ex Parte Robinson (POBA 1952) 102 USPQ 219. Consequently, the claimed invention is structurally distinct over the prior art. 

Now pending claims are free of art and no other outstanding issues are remaining.


Conclusion
Claims 29, 31, 32, 34 and 35 are allowable. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KYUNG S CHANG/Primary Examiner, Art Unit 1613